

Exhibit 10.54
WYNDHAM DESTINATIONS, INC.
2006 EQUITY AND INCENTIVE PLAN,
AS AMENDED AND RESTATED
 
AWARD AGREEMENT –
NON-QUALIFIED STOCK OPTIONS
This Award Agreement (this “Agreement”), dated as of ____________, is by and
between Wyndham Destinations, Inc., a Delaware corporation (the “Company”), and
you (the “Grantee”), pursuant to the terms and conditions of the Wyndham
Destinations, Inc. (formerly known as Wyndham Worldwide Corporation) 2006 Equity
and Incentive Plan, as amended and restated (the “Plan”).
In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:
1.The Plan. The Option Award (as defined below) granted to the Grantee hereunder
is made pursuant to the Plan. A copy of the Plan and a prospectus for the Plan
are available at the Grantee’s portal page on Benefits Online available at
www.benefits.ml.com (the “Portal Page”), and the terms of the Plan are hereby
incorporated in this Agreement as fully as though actually set forth herein.
Terms used in this Agreement which are not defined in this Agreement shall have
the meanings used or defined in the Plan.
2.Option Award. Concurrently with the execution of this Agreement, subject to
the terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants the non-qualified stock options to purchase shares of Stock
(“Options”) described on the Portal Page (the “Option Award”) to the Grantee,
with an “Exercise Price Per Option” as indicated on the Portal Page. The Option
Award has been granted as of the date hereof and shall terminate on the
expiration date specified on the Portal Page (the “Expiration Date”), subject to
earlier termination as provided herein and in the Plan. Upon the termination or
expiration of the Option Award, all rights of the Grantee in respect of the
Option Award made hereunder shall cease. Subject to the provisions of the Plan
and this Agreement, the Option Award shall vest in accordance with the schedule
described in Paragraph 3 below.
3.Vesting. The Option Award shall vest in accordance with the following
schedule, subject to the Grantee’s continuous employment with the Company or one
of its Subsidiaries through each applicable vesting date:
Vesting Date
Shares Vesting
 
 
 
 
 
 
 
 

 
Upon (a) a Change in Control occurring during the Grantee’s continuous
employment with the Company or one of its Subsidiaries, (b) the Grantee’s
termination of employment with the Company and its Subsidiaries by reason of the
Grantee’s death or Disability (as defined in Code Section 409A), or (c) if
applicable, such other event as set forth in the Grantee’s written agreement of
employment with the Company or one of its Subsidiaries, the Option Award shall
become immediately and fully vested, subject to any terms and conditions set
forth in the Plan and/or imposed by the Committee.
4.Manner of Exercise. The Grantee may exercise the Option Award (or any portion
thereof), to the extent vested and exercisable, solely by submitting to the
Company a notice of exercise in a form designated by the Company, specifying the
exercise date and the number of shares of Stock to be purchased pursuant to such
exercise, and with such exercise conducted otherwise in accordance with Section
6(b)(i) of the Plan and subject to Paragraph 8 below.
5.Termination of Employment. Notwithstanding any other provision of the Plan to
the contrary and, if applicable, subject to the Grantee’s written agreement of
employment with the Company or one of its Subsidiaries, upon the termination of
the Grantee’s employment with the Company and its Subsidiaries for any reason
whatsoever (other than the Grantee’s death or Disability), the Option Award, to
the extent not yet vested, shall immediately and automatically terminate.
Further, upon the termination of the Grantee’s employment with the Company and
its Subsidiaries for any reason, and if applicable, subject to the Grantee’s
written agreement of employment with the Company or one of its Subsidiaries, the
Grantee shall have the right to exercise the Option Award, to the extent vested,
for a period of one year immediately following such termination of employment
(but in no event beyond the Expiration Date), and after such period, the Option
Award shall immediately and automatically terminate without notice to the
Grantee.
6.Award Provisions. The Option Award may only be exercised in accordance with
the terms of the Plan and the administrative procedures established by the
Company and/or the Committee from time to time and may be exercised at such
times permitted by the Company in its sole discretion. The Option Award is
subject to adjustment in the event of certain changes in the capitalization of
the Company, to the extent set forth in the Plan.
7.No Rights to Continued Employment. Neither this Agreement nor the Option
Award shall be construed as giving the Grantee any right to continue in the
employ of the Company or any of its Subsidiaries or interfere in any way with
the right of the Company or any of its Subsidiaries to terminate such
employment. Notwithstanding any other provision of the Plan, the Option Award,
this Agreement or any other agreement (written or oral) to the contrary, (a) for
purposes of the Plan and the Option Award, a termination of employment shall be
deemed to have occurred on the date upon which the Grantee ceases to perform
active employment duties for the Company and its Subsidiaries, without regard to
any period of notice of termination of employment (whether expressed or implied)
or any period of severance or salary continuation; and (b) the Grantee shall not
be entitled (and by accepting the Option Award, automatically and irrevocably
waives any such entitlement), by way of compensation for loss of office or
otherwise, to any sum or other benefit to compensate the Grantee for the loss of
any rights under the Plan as a result of the termination or expiration of the
Option Award in connection with any termination of employment. No amounts earned
pursuant to the Plan or any Award made under the Plan, including the Option
Award, shall be deemed to be eligible compensation in respect of any other plan
of the Company or any of its Subsidiaries.
8.Tax Obligations. As a condition to the granting of the Option Award and the
exercise thereof, the Grantee agrees to remit to the Company or any of its
applicable Subsidiaries such sum as may be necessary to discharge the Company's
or such Subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Option Award by having the Company
automatically withhold upon any exercise of this Option Award a sufficient
number of shares of Stock to be acquired upon such exercise so as to satisfy any
such obligations.
9.Clawback. The Option Award and any shares of Stock delivered pursuant to the
Option Award are subject to forfeiture, recovery by the Company or other action
pursuant to any applicable clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.
10.No Advice Regarding Grant. The Company and its Subsidiaries are not providing
any tax, legal or financial advice, nor are the Company and its Subsidiaries
making any recommendations regarding the Grantee’s participation in the Plan, or
the Grantee’s acquisition or sale of the underlying shares of Stock. The Grantee
is hereby advised to consult with the Grantee’s own personal tax, legal and
financial advisors regarding the Grantee’s participation in the Plan before
taking any action related to the Plan.
11.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
12.Authority. The Committee shall have full authority to interpret and construe
the terms of the Plan and this Agreement. The determination of the Committee as
to any such matter of interpretation or construction shall be final, binding and
conclusive on all parties.
13.Rights as a Stockholder. The Grantee shall have no rights as a stockholder of
the Company with respect to any shares of Stock underlying or relating to the
Option Award until the issuance of Stock to the Grantee in respect of such
Option Award.
14.Code Section 409A. Although the Company does not guarantee to the Grantee any
particular tax treatment relating to the Option Award, it is intended that the
Option Award be exempt from Code Section 409A, and this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Notwithstanding anything herein to the
contrary, in no event whatsoever shall the Company or any of its affiliates be
liable for any additional tax, interest or penalties that may be imposed on the
Grantee by Code Section 409A or any damages for failing to comply with Code
Section 409A.
15.Blackout Periods. The Grantee acknowledges that, from time to time, as
determined by the Company in its sole discretion, the Company may establish
“blackout periods” during which this Option Award may not be exercised. The
Company may establish a blackout period for any reason or for no reason.
16.Succession and Transfer. Each and all of the provisions of this Agreement are
binding upon and inure to the benefit of the Company and the Grantee and their
respective estate, successors and assigns, subject to any limitations on
transferability under applicable law or as set forth in the Plan or herein.
17.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
elect to deliver any documents related to current or future participation in the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
18.No Assignment; Nontransferability. This Agreement (and the Option Award) may
not be assigned by the Grantee by operation of law or otherwise. In the event of
the Grantee’s termination of employment by reason of death, the Option Award and
any Awards previously granted to the Grantee under the Plan shall not be
transferable except by will or the laws of descent and distribution.
19.Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to (a) the Grantee at
the last address specified in Grantee's employment records and (b) the Company,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Grantee.
20.Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties to this Agreement.
21.Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
22.Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof.
For purposes of litigating any dispute that arises under the Option Award or
this Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of New Jersey where this grant is made and/or to be
performed, and agree that such litigation shall be conducted in the federal
courts for the United States for the District of New Jersey or if jurisdiction
does not exist in such federal court, the state courts in Morris County, New
Jersey.
***



 
 
 
 
 
IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.
 
 
WYNDHAM DESTINATIONS, INC.
 
                             
 
                        
____________________________________________
Signature of Participant
 
 
 
____________________________________________ Authorized Signature Wyndham
Destinations, Inc.
 



